Cassoday, J.
No objection was made to any of the evidence. The charge of the court seems to have fairly presented the questions involved, and no exception was taken to any portion of it. No exception was taken to any ruling of the court, save only to the denial of the motion, for a new trial. *543That motion was based upon the ground that the verdict was against the law and the evidence in the case. The only question, therefore, for this court to consider is, whether there was sufficient evidence to sustain the verdict upon any theory of the case. For the purpose of this appeal we will assume that the defendants were entitled to some damages. According to the plaintiffs testimony there was a balance his due upon the first cause of action alleged in his complaint, of $176.70, for shingles manufactured. The verdict was only $110.49, which, on the basis of the plaintiffs testimony, would leave a balance of $66.21, which the jury may possibly have allowed to the defendants for their damages. ¥e are not prepared to say, from the undisputed evidence, even upon the theory of the defendants, that they were entitled to a greater allowance. Besides, there is evidence tending to show that certain alterations in the mill were necessary in order to work another knot sawyer to advantage. There is, therefore, an admissible theory of the case, upon which the verdict cannot be regarded as against law or evidence, and hence the refusal of the court to set it aside on that ground alone is fully justified. Merrill v. Nightingale, 39 Wis., 247.
By the Court. — The judgment of the circuit court is affirmed.